Dykman, J.
The judgment formerly rendered in this action in favor of the defendants was reversed by the court of appeals (23 N. E. Rep. 928) upon errors of law, and now a trial has been had before a referee, and the plaintiff has appealed from the judgment. The testimony is not printed in the case, and it is to be assumed that the facts found are justified by the evidence. That being so, the conclusions of law followed, and the report was justified. The judgment should be affirmed, with costs to the respondent.
Barnard, P. J., concurs.